Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2015

                                     No. 04-15-00416-CV

                       IN THE INTEREST OF A.H., A.H., AND A.H.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00033
                         Honorable Brenda Chapman, Judge Presiding


                                        ORDER
       In this accelerated appeal of the June 23, 2015 order terminating Appellant mother’s
parental rights, Appellant mother’s brief was due to be filed with this court on August 17, 2015.
See TEX. R. APP. P. 38.6(a). On the brief’s due date, Appellant mother filed a motion for a
twenty-day extension of time to file her brief.
        Appellant mother’s motion is GRANTED. Appellant mother’s brief must be filed with
this court by September 8, 2015. See id. Further motions for extension of time to file Appellant
mother’s brief will be disfavored. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to
dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court